Citation Nr: 0926048	
Decision Date: 07/13/09    Archive Date: 07/21/09

DOCKET NO.  94-05 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder. 

2.  Entitlement to service connection for a left knee 
disorder.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to 
December 1970, with additional unverified periods of Reserve 
duty service thereafter.  His decorations include the Vietnam 
Service Medal with 6 stars, Vietnam Campaign Medal with 
device, Republic of Vietnam Cross of Gallantry with Palm and 
Frame, Purple Heart, Combat Action Ribbon, Navy Commendation 
Medal with Combat "V" and Navy Achievement Medal with 
Combat "V".    

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the Houston, Texas, Department of Veterans 
Affairs (VA) Regional Office (RO).

In April 1998, the Board remanded the claims on the cover 
page to the RO via the Appeals Management Center (AMC) for 
further action, to include additional development of the 
evidence.  At that time, the Board noted that the Veteran's 
claim for service connection for a left knee disability had 
been pending since at least 1982, and was to be adjudicated 
on a de novo basis (the RO had treated it as a claim to 
reopen a finally denied claim).  After completing the 
requested development, the RO continued the denials of the 
claims and returned the appeal to the Board for further 
consideration.

In July 2004, the Board remanded the claims so that the 
Veteran could be afforded a personal hearing.  In January 
2005, the Veteran testified at a personal hearing before the 
undersigned Acting Veterans Law Judge at the RO.  The Veteran 
has also testified at personal hearings before RO Hearing 
Officers in March 1986 and August 1995, and before a Member 
of the Board who is no longer employed by the Board in 
January 1998.  Transcripts of the hearings have been 
associated with the claims file.  After the January 2005 
hearing was completed, the case was returned to the Board.  

In March 2005, the Board remanded the claims for additional 
development of the evidence.  After completing the requested 
development, the AMC continued the denials of the claims and 
returned the appeal to the Board for further consideration.

The issue of entitlement to service connection for a left 
knee disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished.  

2.  A low back disorder was not present during active or 
reserve service and is not shown to be etiologically related 
to service; arthritis is not shown within one year after the 
Veteran's separation from active military service.  


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
service and arthritis may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 
1113, 1137, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.6, 
3.102, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.
In the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to the enactment of the current section 5103(a) requirements 
in 2000.  The Court acknowledged in Pelegrini that where, as 
here, the § 5103(a) notice was not mandated at the time of 
the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to a content complying notice and proper subsequent VA 
process.  Pelegrini, 18 Vet. App. at 120.  

The Veteran was sent multiple notification letters after the 
initial unfavorable decision, which satisfied the duty to 
notify.  More recently, in August 2006, a notice letter was 
sent to the Veteran informing him of what evidence was 
required to substantiate the claim for service connection and 
of his and VA's respective duties for obtaining evidence.  
The letter also provided the Veteran with information 
pertaining to the assignment of disability ratings and 
effective dates, as well as the type of evidence that impacts 
those determinations, consistent with Dingess/Hartman.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file consists of VA, 
private and service treatment records, and Social Security 
Administration records.  Also of record and considered in 
connection with the appeal are the transcripts of the 
Veteran's personal hearings, along with various statements 
provided by the Veteran and his representative, on his 
behalf.  

While a medical opinion was not obtained regarding any 
relationship between a current low back disorder and service, 
one was not necessary in this case.  In this case, a VA 
examination is not warranted as there is no credible evidence 
that any current low back disorder is related to any incident 
during service.  In this regard, no medical professional has 
suggested any relationship between a current low back 
disability and service, and as discussed in more detail 
below, the Board is finding the Veteran's lay statements 
incredible.  Moreover, no in-service event or injury that 
could have caused a low back disorder is shown.  The Board is 
well aware that the Veteran is a combat Veteran and that 
official records of an injury incurred during combat may not 
be needed if there is satisfactory lay or other evidence of 
service incurrence or aggravation of injury or disease.  
However, in this case the Veteran's statements are 
conflicting and do not amount to satisfactory lay evidence of 
service incurrence or aggravation of injury or disease.    

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter herein decided, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Service Connection

The Veteran asserts that he has a low back disorder as a 
result of his military service.  Specifically, he has 
contended that (1) he hurt his back diving into a bunker 
during the incident that earned him a Purple Heart, (2) he 
hurt his back when he took cover in a Conex box during an 
attack and a round landed near the Conex box slamming him 
into the wall, and (3) he hurt his back loading fuses and 
working off the side of a tank during a period of ACDUTRA in 
1986 at Fort Carson.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Arthritis, if manifest to a degree of 10 percent within one 
year after separation from active duty, may be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).    

The Board observes that, with respect to the Veteran's 
reserve service, the applicable laws and regulations permit 
service connection only for disability resulting from disease 
or injury incurred or aggravated while performing active duty 
for training (ACDUTRA) or injury incurred or aggravated while 
performing inactive duty for training (INACDUTRA).  See 38 
U.S.C.A. § 101(22), (24); 38 C.F.R. § 3.6.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Initially, the Board notes that the Veteran's service 
personnel record was requested but the record could not be 
found.  The Board wishes to make it clear that it understands 
the United States Court of Appeals for Veterans Claims has 
held that, in cases where records once in the hands of the 
Government are missing, the Board has a heightened obligation 
to explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 
2 Vet. App. 83, 85 (1992).  The Board's analysis herein has 
been undertaken with this heightened duty in mind.
	
The case law does not, however, lower the legal standard for 
proving a claim for service connection, but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
appellant.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996).

The Veteran is a combat veteran and may be entitled to the 
application of 38 U.S.C.A. § 1154(b) (West 2002).  
Section 1154(b) does not create a statutory presumption that 
a combat veteran's alleged disease or injury is service 
connected.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 
1996).  Rather, it aids the combat veteran by relaxing the 
adjudicative evidentiary requirements for determining what 
happened in service.  Id.  Section 1154(b) addresses the 
combat veteran's ability to allege that an event occurred in 
service while engaging in combat.  See Beausoleil v. Brown, 
8 Vet. App. 459, 464 (1996).  That section, however, does not 
address the questions of either current disability or nexus 
to service, both of which competent medical evidence is 
generally required.  Id. citing Caluza v. Brown, 7 Vet. App. 
498, 507 (1995).

The Veteran has submitted competent medical evidence showing 
a current low back disorder.  For example, at a July 1994 VA 
joints examination mild degenerative arthritis of the lumbar 
spine and mild ankylosis of the lumbar spine were noted as 
diagnoses.  As such, the remaining question is whether any 
current low back disorder began in or is otherwise related to 
service.  

The Veteran had a period of active military service from 
August 1966 to December 1970, during which time he had 
service in Vietnam.  The Veteran received a Purple Heart for 
an incident where his leg was hit with some shrapnel while he 
was jumping into a bunker during an attack.  During this 
period of active service the Veteran contends that he injured 
his back diving into the bunker, and that he injured his back 
during a second attack after being slammed into the wall of a 
Conex box when a round landed near the box.  Service 
treatment records from this period are negative for any 
complaint or treatment for low back pathology or any 
documentation of the incidents described by the Veteran.  The 
Veteran's November 1970 separation examination report states 
that the clinical evaluation of the spine was normal at that 
time.  No defects were found.  
Service treatment records generated during the period of 
ACDUTRA, at which the Veteran asserts he re-injured his low 
back, are negative for complaint or treatment for low back 
pathology.  In fact, the Veteran signed a July 16, 1986 
statement in his service treatment records stating, "I 
certify that I have not suffered serious disease or injury 
during the period of ACDUTRA completed this date."  

Treatment records generated after the Veteran's active 
service do not show treatment for low back pathology until 
some time after the period of ACDUTRA at which the Veteran 
asserts he re-injured his low back while loading fuses on a 
tank.  However, the Veteran now states that he has had back 
pain and problems since his initial period of active service.  

The medical records generated during the Veteran's military 
service (active and reserve) show no in-service event or 
injury that could have caused a low back disorder.  Medical 
records do show a current disability; however, the only 
evidence linking the current disability to the Veteran's 
service is his own statements.  

The Veteran has asserted that he injured his back during 
service and has had problems with it ever since and that he 
reinjured his back during a period of ACDUTRA in 1986.  A 
veteran is generally competent to testify about things that 
he has observed.  See 38 C.F.R. § 3.159(a)(2); Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  However, in this case 
the Board finds the Veteran's testimony and statements 
inconsistent, and hence, lacking credibility on the question 
of in-service occurrence for the following reasons.  

First, in February 2002 a physician stated that on mental 
status examination the Veteran's insight and judgment for 
reality testing were limited.  Based on these findings, the 
Veteran was found not competent to handle disbursement of 
funds.  While certainly not dispositive as to credibility, 
the physician's findings do call the Veteran's credibility 
into question with regard to recalling past events.  Second, 
the Veteran filed claims for VA disability benefits for his 
left knee in 1982 and in 1987.  As such, the Veteran was 
clearly aware that he could receive benefits for a disability 
as a result of service; however, in these earlier claims, the 
Veteran never mentioned any back injury or complaints related 
to his active service in Vietnam, including as a result of 
his award of the Purple Heart.  Third, while the Veteran now 
asserts he injured his back during a period of ACDUTRA, at 
the end of that period of ACDUTRA he specifically denied 
having injury.

Fourth, the various statements and testimony offered by the 
Veteran regarding in-service back injury(ies) are 
conflicting.  In an April 1991 statement the Veteran 
indicated he injured his back during a bunker attack in 
Vietnam, but due to the large volume of patients at the 
trauma section, he was treated for this injury but not given 
complete X-rays.  Then, at an April 1992 VA appointment, the 
Veteran reported having back trauma during reserve training 
in 1986 (a period of ACDUTRA at Ft. Carson) and chronic back 
pain since 1988 (the next month he stated the back pain began 
after his 1986 reserve training).  At the Veteran's August 
1995 hearing, he indicated he injured his left knee and back 
when he was diving in a bunker in Vietnam and then again 
during a tank accident in the reserves in 1986 at Fort 
Carson.  However, at the Veteran's January 1998 personal 
hearing, he described the bunker injury and tank injury in 
the reserves, and also added that he was involved in a second 
bunker attack in Vietnam where he and three soldiers ran into 
a Conex box during the attack.  He stated that the concussion 
from rounds landing close to the Conex box caused him to slam 
against the wall of the box and injure his back.  The Veteran 
testified that he did receive treatment for this back injury.  
At the Veteran's January 2005 hearing, he testified that 
after he hurt himself loading fuses during a period of 
ACDUTRA in 1986, he went to a field hospital and had 
injections of steroids and cortisones for a fractured and 
herniated disc in his back. 

Essentially, starting in 1991-after his active duty in 
Vietnam and the period of ACDUTRA in question-the Veteran 
has progressively reported different injuries that may have 
resulted in a current low back disability.  At first the 
Veteran stated that he injured his back during the bunker 
attack for which he received a Purple Heart.  Later he added 
that he injured his back during a tank accident in the 
reserves.  Later still he added that he injured his back 
during an incident in Vietnam where he was slammed into a 
wall after a round landed near him.  The Veteran has relayed 
that he received treatment after each of these incidents yet, 
he did not report all of these injuries initially.  Instead, 
after the denial of his claim he has reported more past 
injuries.

The Board wishes to make clear that it is not finding that 
the Veteran is intentionally trying to mislead VA; rather the 
Veteran's statements have been shown to be in conflict.  
Hence, the accuracy of those statements is questionable 
question.  

Again, the Board recognizes the Veteran's combat service; 
however, in this case, as the Veteran's current statements 
are found to be incredible, a back injury incurred during 
combat is not established by the Veteran's statements as they 
are not "satisfactory lay or other evidence of service 
incurrence or aggravation".  See 38 U.S.C.A. § 1154(b).  
Regarding any non-combat injury during a period of ACDUTRA, 
the Veteran's statements are again found incredible and the 
evidence of record-namely the signed statement by the 
Veteran that he did not injure himself during the period of 
ACDUTRA in question (made contemporaneous to his reserve 
service)-is against a finding that any such injury occurred.  
As no in-service injury or event has been sufficiently shown 
that could have caused the Veteran's current low back 
disability, service connection must be denied.  

Moreover, the Board notes that, although the Veteran was not 
afforded a VA examination to specifically ascertain whether 
he has a low back disability due to his active military 
service, the Board finds that such examination is not 
necessary.  In the absence of any treatment in service for 
low back problems, and a finding that the Veteran's 
statements regarding in-service injuries incredible, any 
opinion rendered on the matter would be speculative in 
nature.  Hence, there is no reasonable possibility that the 
findings from such examination would aid in substantiating 
the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

In sum, the preponderance of the competent evidence is 
against a finding of in-service low back disorder, and 
arthritis of the lumbosacral spine manifest to a compensable 
degree within one year after separation from active military 
service has not been demonstrated.  Consequently, the Board 
concludes that service connection for a low back disorder is 
denied, and the benefit-of-the-doubt rule is not for 
application.  See Gilbert, 1 Vet. App. at 55.  



ORDER

Service connection for a low back disorder is denied.  


REMAND

Unfortunately the Board finds that further action on the 
claim for service connection for a left knee disorder is 
warranted, even though such will, regrettably, further delay 
an appellate decision on the matter on appeal.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the Veteran asserts that he hurt his left knee 
during his service in Vietnam when he dove into a bunker 
during an attack.  The Veteran also asserts that he again 
injured his left knee during a period of ACDUTRA in 1986 
when, while loading fuses and working off the side of a tank, 
he injured his low back and left knee.  The Veteran reports 
episodes of pain and swelling of the left knee since his 
active military service.  

Service treatment records from the Veteran's first period of 
service show that in January 1970 the Veteran stated that he 
had water on the knees.  Knee examination at that time was 
normal.  A consultation was ordered and a provisional 
diagnosis of "chondromalacia knees ?" entered.  The 
consultation report shows a normal knee examination with 
negative X-rays.  The examiner felt that the pain and 
swelling was due to the trauma of pounding the knees on a 
cement basketball court.  It was suggested that the Veteran 
restrain activity to a more moderate level.  The Veteran 
again reported pain in his knees in February 1970.  In 
September 1970, he was sent to the medical officer about his 
knees and the corresponding entry notes chronic traumatic 
synovitis.  

A September 1970 report of examination for the purpose of 
extension of enlistment shows a normal clinical evaluation of 
the lower extremities and no defects.  The Veteran was 
afforded a separation examination in November 1970.  Clinical 
evaluation of the lower extremities at that time was again 
normal and no defects were noted.  A December 1970 treatment 
note states that the Veteran had had intermittent pain in 
knees since high school, mostly after playing a lot of 
basketball.  Past examinations and X-rays had reportedly been 
normal.  Examination in December 1970 was also recorded as 
normal and the examiner suggested that the Veteran stop 
playing ball.    

Treatment records from the Veteran's period of ACDUTRA at Ft. 
Carson in 1986 have been obtained and do not show any injury 
or complaint related to the left knee.  In fact, the service 
treatment records show a statement signed by the Veteran in 
July 1986 certifying that he did not suffer serious disease 
or injury during the period of ACDUTRA completed that date.  

Post-service treatment records show diagnoses of left knee 
boney derangement, osteoarthritis and chondromalacia patella 
as early as 1982.   Current left knee disability is also 
shown in the medical evidence of record. 

The in-service knee complaints, taken together with the 
Veteran's report of left knee pain and swelling since service 
and medical findings of current left knee disabilities (as 
early as 1982), suggest that the Veteran may have a current 
left knee disorder related to service.  However, the record 
includes no actual opinion addressing the medical 
relationship, if any, between a current left knee disorder, 
and service.  Under these circumstances, the Board finds that 
a medical opinion-based on full consideration of the 
Veteran's documented medical history and assertions, and 
supported by clearly-stated rationale-would be helpful in 
resolving the claim for service connection.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; McLendon, supra.  

Accordingly, the claim is REMANDED for the following action:

1.  The Veteran should be scheduled to 
undergo an appropriate joints examination 
to ascertain whether he has a left knee 
disorder that is related to his military 
service.  The entire claims file must be 
made available to the examiner, and the 
report of examination should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished (with all results made 
available to the examining examiner prior 
to the completion of his or her report), 
and all clinical findings should be 
reported in detail.

The examiner should clearly identify 
whether the Veteran has any current left 
knee disorder(s).  Then, with respect to 
each such diagnosed disability, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(i.e., there is a 50 percent or greater 
probability) that the disability had its 
onset in or is causally related to an 
incident that occurred during the 
Veteran's period of active military 
service from August 1966 to December 1970.  

The examiner should specifically consider 
the Veteran's in-service  and post-service 
treatment records, as well as his 
contentions.  The examiner should set 
forth all examination findings, along with 
complete rationale for any conclusions 
reached, in a printed (typewritten) 
report.  

2.  The Veteran's entire file should then 
be reviewed and his claim readjudicated.  
If the benefit sought on appeal remains 
denied, the Veteran and his representative 
should be furnished an appropriate 
supplemental statement of the case and 
afforded the opportunity to respond.  

Thereafter, the case should be returned to the Board in 
accordance with applicable procedures.  	

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


